Citation Nr: 0827630	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-38 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle tendon transplant, with traumatic arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which originally had jurisdiction over this appeal.  
At that time, a 10 percent rating in effect for the right 
ankle condition was increased to 20 percent.  Jurisdiction 
over this case was subsequently transferred to the RO in 
Winston-Salem, North Carolina, which has confirmed and 
continued the 20 percent rating on numerous occasions, most 
recently in June 2008.  The appeal continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's right ankle was last examined by VA in June 
2006.  At that time, the veteran had significant limitation 
of motion and reported symptoms of pain, weakness, stiffness, 
swelling, lack of endurance, and fatigability associated with 
his right ankle.  A private physician reported in a March 
2007 report that the veteran's ankle reflected continuous 
edema and pain with activity, with periods of acute right 
ankle inflammation.  He had also been treated for gouty 
arthritis.  (Service connection for gouty arthritis was 
recently denied).  Upon examination, the ankle was edematous 
on all sides.  He had an antalgic gait secondary to right 
ankle pain, and range of motion was reported as limited in 
both dorsiflexion and plantar flexion.  Specific degrees of 
motion were not provided on the report.  There was pain with 
palpation of the ankle medially and laterally.  X-ray 
revealed significant osseous degenerative changes consistent 
for advanced traumatic osteoarthritis.  

In an August 2008 statement, the veteran's representative 
asserted that the veteran's right ankle condition had 
increased in severity.  He requested that a contemporaneous 
examination be conducted.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

The Board concludes that an additional VA examination is 
needed to provide an accurate picture of the disability at 
issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right ankle condition, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the RO/AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should be afforded a VA 
examination, by a physician to 
ascertain the severity of his service-
connected right ankle disability.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner should be asked to 
determine whether the veteran's right 
ankle exhibits weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the ankle is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss or ankylosis due 
to pain on use or during flare-ups.   

3.  The case should again be reviewed 
on the basis of the additional 
evidence.  Consideration of an 
increased rating on an extra schedular 
basis should also be undertaken.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case 
(SSOC), and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




